[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CLAIMS FOR RELIEF
1. Joint custody of minor children.
2. Parenting time as follows:
   Monday — Wednesday               Wife Thursday Evenings (after school until 9:00 p.m.)         Husband Remainder of Thursday                  Wife Friday                                 Husband Saturday and Sunday                    Alternate Weekends All Legal Holidays                     Whoever has children previous day Thanksgiving Day                       Alternate (1997 — Husband 1998 — Wife) Christmas Eve — Christmas (11:00 a.m.) Husband Christmas Day (from 11:00 a.m.)        Wife Christmas Week                         Alternate (1997 — Wife 1998 — Husband) February school vacation               Husband April school vacation                  Wife Easter                                 Alternate (if falls outside April school vacation) Father's Day                           Husband Mother's Day                           Wife
CT Page 9691
   Children's Birthdays                   Both parents have access Father's Birthday                      Husband has access Mother's Birthday                      Wife has access Summer Schedule:                       As above, except each party has one continuous week with children. Selection by April 1st each year. Makeup Time:                           Parenting time missed due to business travel or illness to be made up as soon as possible. Additional or Substitute Time:         As agreed.